DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 27 Oct 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 Jan 2022 has been entered.

Amendments Received
Amendments to the claims were on 23 Dec 2021 and entered on 25 Jan 2022 with the filing of the RCE.

Status of the Claims
Canceled: 1–15, 24 and 34
Examined herein: 16–23, 25–33 and 35–37

Withdrawn Rejections
All rejections under 35 UCS § 103 are hereby withdrawn in view of Applicant's amendments, and persuasive argument that none of the cited references teaches "identifying a 5ʹ end of each of the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16–23, 25–33 and 35–37 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action, with minor revisions to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "recovering binary data stored in polynucleotides".
Mathematical operations recited in the claims include "taking the exclusive or of the binary data and a random sequence generated by a seed and a function".
Steps of evaluating, analyzing or organizing information recited in the claims include "receiving a plurality of reads from [a] polynucleotide sequencer"; "clustering the plurality of reads …"; "selecting a cluster …"; "identifying a 5' end …"; "aligning the clustered set of reads …"; "identifying a variant read …"; "identifying a consensus string of base calls …"; "determining that an error type for the variant read at the position of comparison is one of substitution, deletion, or insertion …"; "advancing the position of 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claims 16 and 27 recite the non-abstract element of "sequencing synthetic polynucleotide strands with a polynucleotide sequencer".  Claim 20 recites the non-abstract element of "a polynucleotide sequencer".  Adding the generic technology of nucleotide sequencing to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the step of nucleotide sequencing does not impose any meaningful limits on how the technology of nucleotide sequencing operates.  Nucleotide sequencing is performed in exactly the same manner regardless of whether a practitioner subsequently performs the claimed abstract idea, or some other data processing algorithm, or no additional data processing at all.  Hence, this step only generally links the abstract idea to the technological environment of nucleotide sequencing, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
Claim 20 recites additional elements that are not abstract ideas: "a system", "a processing unit", "a memory", and various program modules.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
The specification states that "polynucleotide sequencing includes any method or technology that is used to generate base calls from a strand of DNA or RNA" (¶ 0027), and further describes several commercially-available systems for nucleotide sequencing (¶¶ 0028–0034).  Hence, the element of "nucleotide sequencing" was a well-understood, routine and conventional practice in the art prior to the time of invention; when considered individually, it is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, also insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do i.e. nucleotide sequencing, including computerized analysis of sequencing data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 23 Dec 2021, Applicant asserts that the claimed trace reconstruction system "is an improvement in the technology of polynucleotide sequencing and improvement in the device of a polynucleotide sequencer" (p. 16).
This assertion misrepresents the nature of the invention.  The invention does not yield improved accuracy of polynucleotide sequencing.  The invention does not improve polynucleotide sequencing.  The specification explicitly states that any one of several commercially-available sequencing platforms can be used to perform the sequencing elements (¶¶ 0028–0034).  The specification does not describe any way in which the operation of those platforms is changed to yield increased sequencing accuracy.  There are ways to improve sequencing platforms to reduce error, such as by modifying the instrumentation, or the reagents, or the manner in which the sequencing reactions are performed.  This invention does none of these.
Instead, the claimed trace reconstruction system starts with sequencing data — obtained through any number of customary and widely-used procedures — and analyzes those data in a way that 
Applicant further argues that "the record does not contain any factual finding to support the assertion that the combination of elements in Applicant's claims, such as the specific techniques for identifying types of errors in generating a single consensus sequence from a cluster of reads, are represent [sic] well-understood, routine, conventional activity" (p. 21).
Even if these claim elements were completely novel — and the examiner maintains that they are not, for reasons set forth in the rejection under § 103 below — their novelty would be insufficient to establish that the claims recite an inventive concept.  "Specific techniques for identifying types of errors in generating a single consensus sequence from a cluster of reads" are data processing steps.  They are part of the abstract idea.  "An inventive concept 'cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.' Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016)" (MPEP 2106.05 § I).
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 17, 19–22, 25–32 and 35–37 are rejected under 35 USC § 103 as being unpatentable over Church, et al. (Science 2012; previously cited); Ghodsi, et al. (BMC Bioinformatics 2011; previously cited); and Lee, et al. (Bioinformatics 2002; previously cited).
Claim 16 is directed to a method comprising:
(a)	"sequencing synthetic polynucleotide strands with a polynucleotide sequencer"
(b)	"receiving a plurality of reads from the polynucleotide sequencer …"
(c)	"clustering the plurality of reads into a plurality of clusters …"
(d)	"selecting a cluster from the plurality of clusters …"
(e)	"identifying a 5ʹ end of each of the plurality of reads …"
(f)	"aligning the clustered set of reads …"
(g)	"determining a plurality consensus base call at the position of comparison …"
(h)	"identifying a variant read from the clustered set of reads …"
(j)	"identifying a consensus string of base calls in a look-ahead window …"

(l)	"advancing the position of comparison for the variant read ahead a number of positions based on the error type …"
(m)	"advancing the position of comparison for reads …"
(n)	"determining a single consensus output sequence from the clustered set of reads"
Claim 20 is directed to a system that implements the method of claim 16 using a nucleotide sequencer and a computer.  Claim 27 differs from claim 16 only in that the recitation of steps b and c is reversed.
With respect to claims 16, 20, 22 and 27–30, Church teaches:
(a)	sequencing a library of synthetic polynucleotides (p. 1628, bot. of col. 1); the library encodes binary data in the polynucleotide sequences (p. 1628, mid. of col. 1)
(b)	receiving the reads from the sequencing system (p. 1628, bot. of col. 1), the reads having errors introduced by the sequencing system (Table S3)
(c,d)	identifying groups of overlapping reads (SM § "Sequencing and Processing"), which implies that the reads are from the same source strand
(e)	—
(f)	joining the overlapping reads into a single contig at the point(s) of overlap (SM § "Sequencing and Processing")
(g–m)	—
(n)	generating a consensus sequence for each strand (p. 1628, bot. of col. 1)
Church teaches identifying sets of overlapping reads, but does not teach "clustering" those reads.
Ghodsi teaches a method of clustering nucleotide sequences and generating a representative sequence for the cluster, comprising
(a)	—

(c,d)	"To estimate the true taxonomic composition of a dataset we recommend a two step process that starts by building tight clusters (e.g. at 0.99 similarity) with DNACLUST, then uses the cluster representatives (and the size of the clusters) as input for a more sophisticated but slower algorithm which could not otherwise be applied to the original dataset" (p. 8, bot. of col. 2); i.e. the clustering method of Ghodsi can be used once to generate the initial clusters with representatives, and then the same or a similar algorithm used again for further, more detailed analysis
(e)	"aligned sequences are anchored at their 5’ end" (p. 3, col. 2)
(f)	aligning the anchored sequences (p. 3, col. 2; p. 5 § "Alignment Search Algorithm"), thereby calculating an edit distance and identifying a sequence of edit operations
(g)	identifying a "cluster representative" sequence (p. 4 § "Clustering properties")
(h,j)	—
(k)	identifying insertion, deletion and substitution edit operations between two sequences (p. 5, mid. of col. 2), including a position of comparison in each sequence
(l,m)	traversing a tree using depth-first search (p. 5, top of col. 2), which necessitates "advancing [a] position of comparison ahead a number of positions"
(n)	—
Ghodsi teaches that this method "is particularly well suited for high-stringency clustering, outperforming other state of the art clustering tools in this context" (p. 11 § "Conclusions").
Neither Church nor Ghodsi teaches "identifying a variant read from the clustered set of reads" and correcting for the variation.
Lee teaches an improved method of aligning multiple sequences, comprising

(b)	receiving a library of nucleotide sequences, such as EST fragments (p. 459 § "EST assembly"), which may contain "sequencing errors" (p. 460, top of col. 1)
(c–e)	—
(f)	aligning the sequences into a Partial Order Alignment graph (p. 455 § "Dynamic programming Partial Order Alignment (POA)"; p. 457 § "Construction of the partial order graph")
(g–j)	"a partial order graph effectively consists of a 'consensus' sequence of nodes, plus occasional 'polymorphic' nodes where an individual sequence diverges from the consensus" (p. 460, bot. of col. 1 – top of col. 2)
(k)	identifying substitutions, deletions and insertions between two sequences (p. 455 § "Dynamic programming Partial Order Alignment (POA)")
(l,m)	the POA represents a substitution as a branch with two or more aligned nodes, and represents an insertion/deletion as a branch without aligned nodes (p. 455 § "Dynamic programming Partial Order Alignment (POA); p. 455, Fig. 1); when the "polymorphic" nodes are simple substitutions (i.e. the variant is aligned with the consensus), then one polymorphic node is bypassed when advancing from one consensus sequence node to the next (e.g. the variant "M→I→V" path instead of the consensus "M→L→V" path in Fig. 1d); when the "polymorphic" nodes are deletions, then no polymorphic nodes are bypassed when advancing from one consensus sequence node to the next (e.g. the variant "R→N" path instead of the consensus "R→P→Q→K→N" path in Fig. 1d); when the "polymorphic" nodes are insertions, then multiple polymorphic nodes are bypassed when advancing from one consensus sequence node to the next (e.g. the variant "R→P→Q→K→N" path instead of the consensus "R→N" path in Fig. 1d)

Lee teaches that "POA is complementary to existing sequence alignment approaches in many areas. For example, the data compression inherent in the PO-MSA representation could be used to develop accelerated forms of search methods" (p. 463, bot. of col. 1).
Lee does not teach that searching for a representative or consensus sequence includes a "position of comparison" and a "look-ahead window [that is] adjacent to the position of comparison".
Ghodsi teaches "using a depth first search (DFS) algorithm" (p. 5, top of col. 2) that is "recursive" (p. 6, bot. of col. 1) and that uses "backtracking" (p. 6, top of col. 2) to search through a dynamic programming table, which is stored as a trie.  Lee teaches that the partial order alignment graph is an advantageous replacement for a dynamic programming table.  A recursive, backtracking search through a graph necessary includes a point to which the search can backtrack (i.e. a "position of comparison"), and a forward path of one or more nodes, following the directed edges, from that point (i.e. a "lookahead window").  Hence, using a POA graph, as taught by Lee, in the alignment and clustering method taught by Ghodsi results in a method of identifying substitutions, insertions and deletions based on a position of comparison and a look-ahead window.
With respect to claims 17, 21 and 32, Lee teaches that it would be advantageous to use profile-based alignment scoring (p. 463 § "Future work"). The scores reflect errors between the consensus and the read, so the score profile is "based at least in part on an error profile associated with the polynucleotide sequencer".
With respect to claims 19, 25 and 26, Church teaches decoding the sequence data back into binary data (p. 1628, bot. of col. 1), including correcting errors (SM § "Errors")

With respect to claim 35, Church teaches eliminating reads that failed to meet designated criteria (SM § "Sequencing and Processing").
With respect to claim 36, Church teaches that the reads are 159 bp (p. 1628, mid. of col. 1).
With respect to claim 37, Ghodsi teaches that the number of reads in a cluster is the dependent on the clustering threshold value (p. 11 § "Conclusion").  Hence, the number of reads per cluster can be varied as needed by adjusting the threshold value.  Additionally, Church teaches a contig having only 9 reads after clustering and filtering (SM § "Sequencing and Processing").
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the sequence preprocessing/clustering method of Ghodsi with the nucleotide storage system of Church, because Ghosdi teaches that the method is advantageous for gathering clusters of reads that originated from the same sequence, thereby improving subsequent alignment and assembly.  Even though Church is directed to a library of artificial sequences and Ghodsi to libraries of natural sequences, these are both libraries consisting of a mixture of thousands to millions of distinct sequences, each sequence being hundreds to a few thousand bp in length.  Hence, one of ordinary skill in the art would have readily 
Said practitioner also would have been motivated to use the PO-MSA alignment and consensus-generating method of Lee to generate the consensus sequences in the method of Church and Ptitsyn, because Lee teaches that the PO-MSA is advantageous for efficient EST assembly with large alignments.  Given that both Ghodsi and the PO-MSA method have been shown to operate successfully on EST libraries, and given that Ghosdi does not require any specific downstream alignment/assembly/consensus generation procedure after the reads have been clustered, said practitioner would have readily predicted that the combination would successfully result in a method of generating a consensus sequence from the clustered reads as described.
The inventions are therefore prima facie obvious.

Claims 18, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Church, Ghodsi and Lee as applied to claims 16, 20 and 27 above, and further in view of Yunpeng, et al. (International Congress on Image and Signal Processing 2011; previously cited).
The combination of Church, Ghosdi and Lee teaches a method of encoding binary data in nucleotide sequences, but does not teach "reversibly randomizing the binary data before encoding the binary data in the synthetic polynucleotide".
With respect to claims 18, 23 and 33, Yunpeng teaches generating a random binary sequence using a key (i.e. "seed value") and a logistic mapping function (p. 2292 § 3.4), and XOR'ing the random sequence with a binary-encoded nucleotide sequence (p. 2292 § 3.3.1).  This process reversibly encrypts the nucleotide sequence.  Yunpeng teaches that this method "provides an excellent performance of its encryption and an anti-attack ability" (p. 2294 § V).
prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/Soren Harward/Primary Examiner, Art Unit 1631